948 F.2d 1291
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Alvin VONNER, Plaintiff-Appellant,v.David MILLS, Warden;  Charles Bass, Assistant Commissioner;Leroy Turner, Board Chairman;  Ona Shannon, BoardMember;  Darlene Perkins, Board Member,Defendants-Appellees.
No. 91-6009.
United States Court of Appeals, Sixth Circuit.
Nov. 26, 1991.

Before DAVID A. NELSON and SUHRHEINRICH, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This court entered an order on September 30, 1991, directing the appellant to show cause within twenty-one days why the appeal should not be dismissed for lack of jurisdiction because of a late notice of appeal.   Appellant has failed to respond but has filed a motion for leave to proceed on appeal in forma pauperis.


2
It appears from the record that the final order was entered May 1, 1991.   A motion for reconsideration was filed on May 17, 1991, but it was not served and it failed to toll the appeal period as provided by Fed.R.App.P. 4(a)(4).   Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016, 1018-19 (6th Cir.1983).   Reconsideration was denied by order filed July 10, 1991.   The notice of appeal filed on August 12, 1991, was 73 days late.   Fed.R.App.P. 4(a) and 26(a).


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.   Compliance with Fed.R.App.P. 4(a) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.   Baker v. Raulie, 879 F.2d 1396, 1398 (6th Cir.1989).   Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the motion to proceed on appeal in forma pauperis be denied and that the appeal be, and it hereby is, dismissed for lack of jurisdiction.   Rule 8(a), Rules of the Sixth Circuit.